DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the detent configured to engage with the forkbolt in “at least two different positions” (see 112 2nd paragraph below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

The drawings are objected to because:
In fig 2, element 70 should be “78”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 requires that the detent is configured to engage with the forkbolt in “at least two different positions”. At the instant, the limitation is indefinite.
The term “at least two” is indefinite since it implies two or more positons. At the instant, there is no illustration or support of the detent being configured to engage with the forkbolt in more than two different positions; since “at least two” requires two or more positons.
Correction is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,853,060to Chao et al (Chao) in view of US Pat No 6,070,921 to Valasin.

    PNG
    media_image1.png
    832
    1653
    media_image1.png
    Greyscale

Chao discloses a latch assembly that comprises a forkbolt (56) biased (by spring 64) to rotate in a first direction about a first pivot point (58); a detent (68) biased (by spring 90) 
Wherein, the detent is configured to engage a portion of the tertiary catch (at 76, col. 4 line 15) and rotate the tertiary catch when the detent is rotated in the first direction.
The latch assembly further comprises a housing (54) defining a fishmouth, wherein the tertiary catch includes a hook region (80) configured to extend over the fishmouth in at least one position of the tertiary catch.
The housing defines a slot (78) and the tertiary latch comprises a pin (76) extending thought the slot and configured to be engaged by the detent. 
The tertiary catch is biased by a biasing element (100) in the first direction, and wherein the biasing element further biases the detent in the second direction (when is biasing the tertiary catch in the first direction).

However, Chao fails to disclose that the detent is configured to engage with the forkbolt in two different positions. 

    PNG
    media_image2.png
    487
    1059
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide another engagement between the detent and the forkbolt to prevent the hood from rapidly open as the detent is moved.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,853,060to Chao et al (Chao) in view of US Pat No 6,070,921 to Valasin and further in view of US Pat Application Publication No 20060170224 to Mitchell et al (Mitchell).
Chao, as modified by Valasin, fails to disclose that the biasing element is a spring wrapped about the third pivot point. Chao discloses another type of spring.

    PNG
    media_image3.png
    504
    898
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the spring described by Chao, as modified by Valasin, as one wrapped about the third pivot point, as taught by Mitchell, in order to simplify the mounting of the spring within the assembly (in one point rather than to points) and to provide the best way to bias the tertiary catch.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,853,060to Chao et al (Chao) in view of US Pat No 6,070,921 to Valasin and further in view of US Pat No 6,361,091 to Weschler.
Chao, as modified by Valasin, fails to disclose that a signal is send to an actuator to operate the detent. Chao discloses a manual operation (actuator 50).

    PNG
    media_image4.png
    547
    847
    media_image4.png
    Greyscale

Weschler teaches that it is well known in the art to actuate a hood latch assembly using a manual operator (50) or the use of an automatic actuator by sending a signal from a transmitter (158, 258) to an actuator (150, 250) to automatically operate the latch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the actuation of the latch assembly described by Chao, as modified by Valasin, using an automatic actuator by sending a signal to an actuator, as taught by Weschler, in order to automatically operate the latch assembly.
Applicant is reminded that it has been that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 6, 2022